Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Application
In view of the Appeal Brief filed on December 8, 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883                                                                                                                                                                                         

Claims 1-10 cancelled.
.
Response to Arguments
Applicant’s arguments in the Appeal Brief, filed December 08, 2020, with respect to the rejection(s) of claim(s) 11 and 13-29 have been considered and are persuasive.  Therefore, the Final Office Action has been withdrawn.  Upon further consideration, applicant’s arguments with respect to above claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 15-18, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi et al. (US. Pub. 2004/0033032).
Regarding claims 11 and 21-22, Nakanishi et al. anticipate an optical ferrule (5) comprising: at least one light affecting element (3) configured to affect one or more characteristics of light from an optical waveguide (21/6) as the light propagates in the optical ferrule, the light 
    
    PNG
    media_image1.png
    370
    477
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    269
    411
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    408
    443
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    335
    443
    media_image4.png
    Greyscale


Regarding claims 15-18 and 23-24 Nakanishi et al. further anticipate that the light affecting element (e.g. semiconductor optical amplifier 3) comprises an element configured to redirect light from the optical waveguide; wherein the waveguide inaccessible space is configured to allow light to propagate unimpeded between an output surface of the waveguide and the input surface of the light affecting element; wherein the waveguide inaccessible space comprises an adhesive reservoir; wherein the waveguide inaccessible space is configured to contain a compliant material, and wherein the compliant material is an optical gel (58) (Fig. 8A-B, Fig. 9A-B and Fig. 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14, 19-20, 22, and 25-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakanishi et al. (US. Pub. 2004/0033032) in view of Chen et al. (US. Pub. 2006/0245694).
Regarding claims 13-14, 22 and 28, Nakanishi et al. disclose most of claimed limitations except that the receiving element or the groove is a Y shaped groove, wherein the waveguide stop comprises a position at which the width of the Y shaped groove is less than a diameter of the waveguide.
Chen et al. teach an optical ferrule comprise at least one groove structure 109, wherein grooves with different cross-sectional profiles may be equally employed ([0017], Fig. 3 and Fig. 5).
It would have been obvious to the one having ordinary skill in the art before the effective filing date of the invention was made to use the teachings of Chen et al.  in considering obtain a predictable/possible profiled groove for the ferrule of Nakanishi et al. in such an alternative shape groove or a groove with varying width along cross section, or the groove is a Y shaped groove, wherein the waveguide stop comprises a position at which the width of the Y shaped groove is less than a diameter of the waveguide as claimed.

Regarding claims 19-20 and 25-27, Nakanishi et al. and Chen et al. further discloses the claimed invention except a distance between the waveguide stop or output surface of the waveguide and the input surface of the light affecting element is greater than about 10 pm; and, wherein a distance between the waveguide stop and the input surface of the light affecting element is greater than about 40 pm.  It would have been an obvious matter of design choice to have the distance/gap between the waveguide stop or the output surface of the waveguide and the input surface of the light affecting element is greater than about 10 pm as claimed, since such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 29, it would have been obvious to the one having ordinary skill in the art a claimed structure of such a majority of a bottom surface of each groove comprise at least on recessed section would be obtained one the above Y-shaped groove was elected/considered.
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Hung (US. Pat. 8,939,657).
Dautartas (US. Pat. 5,257,336).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883